3DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
2.	Claims 1-20 are pending; claims 1 and 15 are independent.
Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 1, 2, 6-7, 10-16, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2006/0027822), and further in view of Fan (US 2005/0062884).
and method of driving a display apparatus
Regarding claims 1 and 15, Choi teaches a display apparatus (fig. 2) and method of driving a display apparatus (Para 0009) comprising: 
a display panels (fig. 2, a display panel 600); 
a current sensor configured to sense a current of each of the display panels (fig. 3 and Para 0038); 
a driving controller configured to generate a compensation value of each of the display panels based on the current of each of the display panels and to generate a data signal of each of the display panels based on the compensation value (figs 2, 4, a combination of component  200 and 300 and Para 0041-0042); and 
a data driver configured to convert the data signal into a data voltage and to output the data voltage to each of the display panels (fig. 2, data driver 400 and Para 0032) .
Choi  does not expressly disclose a plurality of display panels.
However, Fan discloses “a plurality of display panels”, see fig. 1 and Para 0028 a plurality of displays 120, 130, 140 and 150.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modifies a display apparatus and a method of Choi with incorporated the teaching of Fan to include a plurality of displays in order to get a predictable result.
Regarding claims 2 and 16, Choi in view of Fan teaches the display apparatus of claim 1 and the method of claim 15, further comprising: a first power supply line configured to supply a power to a first display panel of the display panels (fig. 1, the power supply line to the display 120, Fan); 
a first switch connected to the first power supply line (fig. 1, a switch 124, Fan); 
a second power supply line configured to supply a power to a second display panel of the display panels (fig. 1, the power supply line to the display 130, Fan); and 
a second switch connected to the second power supply line (fig. 1, a switch 134, Fan).
Regarding claim 6, Choi teaches the display apparatus of claim 2, wherein the current sensor comprises: a load connected to both ends of the first switch and both ends of the second switch (fig. 3, the resistor Rc and Para 0038).
Regarding claim 7, Choi in view of Fan teaches the display apparatus of claim 1, further comprising: a first power supply line configured to supply a power to a first display panel of the display panels (fig. 1, the power supply line to the display 120, Fan); 
a first switch connected to the first power supply line (fig. 1, a switch 124, Fan); 
a second power supply line configured to supply a power to a second display panel of the display panels (fig. 1, the power supply line to the display 130, Fan);  
a second switch connected to the second power supply line (fig. 1, a switch 134, Fan);
a third power supply line configured to supply a power to a third display panel of the display panels (fig. 1, the power supply line to the display 140, Fan); 
a third switch connected to the third power supply line (fig. 1, a switch 144, Fan);
a fourth power supply line configured to supply a power to a fourth display panel of the display panels (fig. 1, the power supply line to the display 150, Fan); and 
a fourth switch connected to the fourth power supply line(fig. 1, a switch 154, Fan).
Regarding claim 10, Choi teaches the display apparatus of claim 1, wherein the current sensor comprises: a load connected to both ends of a power supply line configured to supply a power to the display panel (fig. 3, the resistor Rc and Para 0038); and 
an analog to digital converter configured to convert an analog current signal received from the load to a digital current signal (fig. 4 and Para 0040).
Regarding claim 11, Choi teaches the display apparatus of claim 1, wherein the driving controller comprises: an image analyzer configured to analyze input image data to generate a target current; a comparator configured to compare the target current and a sensed current of the current sensor to generate a compensation value; and a compensator configured to generate the data signal based on the input image data and the compensation value (figs 4, 5and Paras 0039-0046).
Regarding claim 12, Choi teaches the display apparatus of claim 11, wherein the compensation value is a scale factor which is multiplied by a grayscale value of the input image data, wherein when the sensed current is greater than the target current, the scale factor is set to be less than 1, and wherein when the sensed current is less than the target current, the scale factor is set to be greater than 1 (figs 4, 5and Paras 0039-0046).
Regarding claim 13, Choi teaches the display apparatus of claim 1, wherein each of the display panels comprises: a plurality of display blocks, wherein the current sensor is configured to sense a current of each of the display blocks, and wherein the driving controller is configured to generate a compensation value of each of the display blocks based on the current of each of the display blocks (figs 4, 5and Paras 0039-0046).
Regarding claim 14, Choi teaches the display apparatus of claim 1, wherein the display apparatus comprises: a plurality of the current sensors, wherein the current sensors are connected to the display panels in a one-to-one correspondence, and wherein a number of the current sensors is the same as a number of the display panels (figs 4, 5 and Paras 0039-0046).
Regarding claim 19, Choi teaches the method of claim 15, wherein the generating the compensation value comprises: analyzing input image data to generate a target current; and comparing the target current and the sensed current to generate the compensation value, and wherein the data signal is generated based on the input image data and the compensation value (figs 4, 5 and Paras 0039-0046).
Regarding claim 20, Choi teaches the method of claim 19, wherein the compensation value is a scale factor which is multiplied by a grayscale value of the input image data, wherein when the sensed current is greater than the target current, the scale factor is set to be less than 1, and wherein when the sensed current is less than the target current, the scale factor is set to be greater than 1 (figs 4, 5 and Paras 0039-0046).





6.	Claim(s) 3-5, 8-9, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2006/0027822), in view of Fan (US 2005/0062884), and further in view of Chang (US 2013/0293499).
Regarding claim 3, Choi in view of Fan teaches the display apparatus of claim 2 above, but Choi in view of Fan does not expressly disclose wherein the first switch and the second switch are turned on in a non-sensing period.
However, Chang discloses “the first switch and the second switch are turned on in a non-sensing period”, see figs 4, 5 and Paras 0026-0027.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modifies the display apparatus of Choi in view of Fan with incorporated the teaching of Chang to include a first switch and a second switch turn of I a sensing period in order to get a predictable result.
Regarding claim 4, Choi in view of Fan and in view of Chang  teaches the display apparatus of claim 3, wherein the first switch is turned off and the second switch is turned on in a first duration of a sensing period, and wherein the first switch is turned on and the second switch is turned off in a second duration of the sensing period (figs 4, 5 and Paras 0026-0027, Chang)
Regarding claim 5, Choi in view of Fan and in view of Chang  teaches the display apparatus of claim 4, wherein the display panels are driven in a unit of a frame, wherein the frame includes an active period and a vertical blank period, and wherein the sensing period is disposed in the vertical blank period (figs 4, 5 and Paras 0026-0027, Chang).
Regarding claim 8, Choi in view of Fan and in view of Chang  teaches the display apparatus of claim 7, wherein the first switch, the second switch, the third switch and the fourth switch are turned on in a non-sensing period (figs 4, 5 and Paras 0026-0027, Chang).
Regarding claim 9, Choi in view of Fan and in view of Chang  teaches the display apparatus of claim 8, wherein the first switch is turned off and the second switch, the third switch and the fourth switch are turned on in a first duration of a sensing period, wherein the second switch is turned off and the first switch, the third switch and the fourth switch are turned on in a second duration of the sensing period, wherein the third switch is turned off and the first switch, the second switch and the fourth switch are turned on in a third duration of the sensing period, and wherein the fourth switch is turned off and the first switch, the second switch and the third switch are turned on in a fourth duration of the sensing period(figs 4, 5 and Paras 0026-0027, Chang).
Regarding claim 17, Choi in view of Fan teaches the method of claim 16, above, but Choi in view of Fan does not expressly disclose wherein the first switch and the second switch are turned on in a non-sensing period, wherein the first switch is turned off and the second switch is turned on in a first duration of a sensing period, and wherein the first switch is turned on and the second switch is turned off in a second duration of the sensing period.
However, Chang discloses “wherein the first switch and the second switch are turned on in a non-sensing period, wherein the first switch is turned off and the second switch is turned on in a first duration of a sensing period, and wherein the first switch is turned on and the second switch is turned off in a second duration of the sensing period” see figs 4, 5 and Paras 0026-0027.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modifies the method of Choi in view of Fan with incorporated the teaching of Chang to include a first switch and a second switch turn of in a sensing period in order to get a predictable result.
Regarding claim 18, Choi in view of Fan and in view of Chang  teaches the method of claim 17, wherein the display panels are driven in a unit of a frame, wherein the frame includes an active period and a vertical blank period, and wherein the sensing period is disposed in the vertical blank period (figs 4, 5 and Paras 0026-0027, Chang).
Conclusion
7.		`The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A.	HONG (US 2016/0246432), related to a display device includes a flexible display panel, a sensing scan driver, and a sensing signal processor. The display panel includes a plurality of flexible touch input electrodes arranged in a first direction and a plurality of flexible touch output electrodes arranged in a second direction

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAIFELDIN E ELNAFIA whose telephone number is (571)270-5852. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571 272 0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.E.E/Examiner, Art Unit 2625                                                                                                                                                                                                        11/28/2022

/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625